ACCEPTED
                                                               12-15-00206-CV
                                                  TWELFTH COURT OF APPEALS
                                                                TYLER, TEXAS
                                                          8/26/2015 8:29:44 AM
                                                                 CATHY LUSK
                                                                        CLERK

                   No. 12-15-00206-CV


                         In the

         TWELFTH COURT OF APPEALS



                In re Wendell Reeder



Motion to Reconsider Order Granting Temporary Relief




                    J. Bennett White
                 State Bar No. 21309800
                  jbw@jbwlawfirm.com
                     Laura S. Severt
                 State Bar No. 24051886
                lsevert@jbwlawfirm.com
                 J. Bennett White, P.C.
                      P.O. Box 6250
                     Tyler, TX 75711
               (903) 597-4300 Telephone
               (903) 597-4330 Telephonic


                Attorneys for Respondent
                                     No. 12-15-00206-CV

                            IN THE COURT OF APPEALS
                   FOR THE TWELFTH JUDICIAL DISTRICT OF TEXAS
                                  TYLER, TEXAS

                             IN RE WENDELL REEDER, Relator

                               From the 402nd Judicial District of
                                     Wood County, Texas



            Motion of J. Bennett White, P.C. To Reconsider Temporary
                                      Relief



TO THE HONORABLE COURT OF APPEALS:

         Comes now J. Bennett White, P.C., filing this Motion is order to that the Court

may reconsider the temporary relief granted in favor of Relator for the reasons set forth

below.

         The temporary relief sought by Relator is for purely tactical purposes and should

be reconsidered. Relator’s actions are simply part of a transparent strategy designed

solely to delay collection of a just debt.

I.       The Urgency Relied upon for Emergency Relief Was Manufactured by
         Relator in Order to Unjustly Exploit this Court

         The case below is for collection of legal fees owed J. Bennett White, P.C.

(“Respondent”), plaintiff below and a party-in-interest in this proceeding. Relator’s

initial counsel (“Mayo”) was disqualified on June 23, 2015 because of a former employee

of the plaintiff and of plaintiff’s counsel where the former employee was already working

for Mayo at the time he undertook Relator’s representation. At that hearing, Mayo
informed the Court that he (Mayo) was aware that Relator was already inclined to have

Mayo’s disqualification reviewed. R. 122 (Tr. pp. 12:25-13:3 “… I understand Mr.

Reeder is going to ask me to have this decision reviewed, I feel confident.”1). At that

hearing, the court below allowed thirty days before Mayo’s disqualification became

effective. Tr. p. 12:20-24. The court below urged Relator’s counsel to proceed with

mandamus, “if you feel like that’s what needs to be done.” Tr. p. 12:6-8.

       Inexplicably, Relator waited 58 days – until efforts to continue a pending

summary judgment hearing failed – before seeking review. Yet, the tragedy sought to be

averted by emergency temporary relief is the possibility that Relator’s defense could not

withstand a traditional summary judgment motion.            Respondent submits that the

temporary relief granted Relator should be reconsidered for multiple reasons.

II.    Mandamus Relief to Preserve Relator’s Choice of Counsel Could Have Been
       Brought Well Before Now

       The unexplained delay between Mayo’s disqualification and the filing of Relator’s

petition for mandamus proves that preserving Relator’s choice of counsel was not of

paramount importance. Relator commenced this proceeding on August 20, 2015, 58 days

after the disqualification hearing. This proceeding could easily have been commenced

during the thirty day interval before Mayo’s disqualification became effective. Relator

could easily have sought this stay well prior to the date when his response to

Respondent’s summary judgment motion was due. Instead, Relator waited until the

summary judgment hearing was imminent so as to unnecessarily and arbitrarily allow the

1
  The transcript mistakenly attributes that comment to the undersigned; however, the speaker
from page 12, line 25 to page 13, line 3, was actually Keith Mayo, representing Relator.
urgency to ripen simply to claim an emergency in order to get the immediate attention of

this Court. Choosing to wait until a threat materializes does not an emergency make.

III.   The Real Reason Relator Seeks Temporary Relief Is To Delay Collection of a
       Just Debt

       Relator’s actions below show that this proceeding is intended solely to obstruct the

collection of a justly owed debt. On May 1, 2015, Mayo wrote counsel for Respondent to

inform on his being retained as Relator’s counsel and agreeing to accept service. JBW-

001. In a response dated May 4, 2015, Mayo was made aware of the conflict presented

by his employment of a potential fact witness and that his disqualification would be

sought if he proceeded to answer for Relator. JBW-002. Therefore, Relator cannot claim

any surprise in that Mayo’s disqualification would be sought, and Relator has had ample

opportunity to plan for the possibility that substitute counsel could be necessary, along

with the possibility of having to seek extraordinary relief before this Court.

         On July 15, 2015, during the period before Mayo’s disqualification became

effective, counsel for Respondent sent a letter to Mayo in order to address the summary

judgment hearing that had been scheduled for August 10, 2015. JBW-007. In that letter,

Mayo was informed that adequate time existed for responding to the summary judgment

motion and it was requested that he (Mayo) inform Relator’s new attorney not to expect

that the summary judgment hearing would be reset by agreement. JBW-007.

       On July 23, 2015, Relator’s new counsel (“Walker”) entered an appearance (R.

0093), filed a motion for continuance of the summary judgment hearing (R. 0095), and

inquired by email about postponing the summary judgment hearing (JBW-005). The
motion for continuance implies that Relator desired the deposition of Respondent’s

principal. R. 0096 (“Defendant is entitled to …, at a minimum obtain the deposition of

… White”). By email response later that day, Walker was provided with six possible

deposition dates prior to the time when Relator’s summary judgment response would be

due. JBW-005.

      The court below, of its own volition, reset the summary judgment hearing to

August 25, 2015. R. 0098. Relator’s motion for continuance was heard on August 20,

2015. R. 0099-0100. On August 18, 2015, Relator’s summary judgment response was

filed. R. 0103. That response is supported by a two page affidavit by Relator. R. 0115-

116. Relator’s affidavit contends that there were instances when his instructions and

strategies were not followed, but that no specific instances of any such occasions could

be provided due to his lack of complete billing records. R. 0115-0116.

      At the hearing on Relator’s motion for continuance, Respondent showed that all

billing records requested by Relator in order to fully reconcile the account balance had

been provided on February 4, 2015 and February 5, 2015 (JBW-008, JBW-011), and that

Respondent and Relator had completely reconciled all account balances, both paid and

unpaid, by March 26, 2015 (JBW-013, JBW-014), preceding the April 14, 2015 filing of

Respondent’s original petition. R. 0003. The trial court was provided the July 15th letter

to Mayo (JBW-007) and the July 23rd offer of deposition dates for Respondent to Walker

(JBW-005) and was informed that despite Relator’s insistence that discovery was

essential, to date no attempt had been made to schedule any deposition and no written
discovery had even been served. Relator’s motion to continue the summary judgment

hearing was denied.

          Relator has commenced this proceeding strictly to postpone consideration of

plaintiff’s summary judgment motion by the court below, not to preserve his right to

counsel of his choice. The affidavit filed by Relator in opposition to Respondent’s

summary judgment motion is patently insufficient to establish a genuine issue of material

fact. Relator’s opposition to Respondent’s summary judgment evidence is limited to two

averments: one is Relator’s unqualified implication that some of the charges are not

reasonable and necessary; the other is Relator’s suspicion that some of the charges were

possibly not aligned with his instruction. As to whether the charges are “reasonable and

necessary,” Relator failed to provide any qualifications that would allow him to render an

opinion on the reasonableness or necessity of legal services. As to the failure to follow

“particular instructions and strategies,” Relator did not provide any examples of any

instructions or strategies that were not followed, nor did he identify any billing entries

claimed to be inconsistent with any of his instructions or strategies.

           Accordingly, Relator’s inability to mount a meaningful opposition to

Respondent’s motion for summary judgment is not an emergency warranting temporary

relief. The emergency is not that Relator could be deprived of counsel of his choice –

else the petition would have been brought much earlier; the emergency is that Relator has

failed to articulate any defense, or to raise any fact issue, in opposition to the claim

brought against him below, and efforts to delay consideration on the merits below have

failed.
IV.    Any Temporary Relief Should Be Conditioned On Relator Posting Sufficient
       Bond

       Alternatively, Relator’s sincerity in the relief sought by this proceeding can easily

be tested. Rule 52.10(b) specifies that any temporary relief granted by this Court may be

conditioned on the posting of a bond sufficient to protect other parties. Respondent

submits that any stay of the proceedings below should be conditioned on Relator posting

bond in the amount of $300,000, which amount should be sufficient to provide for the

payment of the claim amount, with some allowance for costs, interest, and attorneys’

fees. If this proceeding is not simply about avoiding payment of a just debt, then Relator

should be willing to assure prompt payment for whatever amount is ultimately

determined to be owed, if any. If Relator is genuinely concerned that his ability to

withstand summary judgment, or to defend the claim on the merits, depends on Mayo’s

counsel, then Relator should be willing to protect Respondent with a payment bond to

facilitate review of Mayo’s disqualification.

V.     Conclusion

       For the reasons set forth in this Motion, Respondent urges that the temporary relief

previously granted by this Court be reconsidered and, upon such reconsideration, that the

stay be vacated, allowing the case below to proceed. In the alternative, Respondent

requests that the stay be modified and conditioned on Relator posting bond in

Respondent’s favor to secure payment of whatever judgment is rendered in the court

below, in an amount of up to $300,000.
       Wherefore, premises considered, J. Bennett White, P.C., a party-in-interest, urges

this Court to reconsider the temporary relief granted herein. J. Bennett White, P.C.

further requests all such other and further relief to which it may be entitled.

                                                        RESPECTFULLY SUBMITTED,

                                                        J. BENNETT WHITE, P.C.
                                                        P. O. Box 6250
                                                        Tyler, TX 75711
                                                        Telephone No. (903) 597-4300
                                                        Telecopier No. (903) 597-4330


                                                       By:
                                                             J. BENNETT WHITE
                                                             jbw@jbwlawfirm.com
                                                             Texas Bar No. 21309800

                                                             LAURA S. SEVERT
                                                             lsevert@jbwlawfirm.com
                                                             Texas Bar No. 24051886

                                                        ATTORNEYS FOR RESPONDENT




                                CERTIFICATE OF SERVICE

        I certify that a true and original copy of the foregoing document has been served by fax
on this date, August 25, 2015, as follows:

Fax: 903-595-0796
Ms. Marisa M. Schouten
Martin Walker, P.C.
The Arcadia Theater
121 N. Spring Street
Tyler, Texas 75702
                                                    _____________________________
                                                     J. BENNETT WHITE
                     No. l2-15-00206-CV


                           In the

           T\ryELF'TH COURT OF APPEALS



                  fn re Wendell Reeder


Appendix of Evidence In Support For Motion to Reconsider
                   Temporary Relief




                      J. Bennett White
                   State Bar No. 21309800
                    jbw@jbwlawfirm.com
                       Laura S. Severt
                   State Bar No. 24051886
                  lsevert@j bwl awfirm. com
                   J. Bennett White, P.C.
                        P.O. Box 6250
                       Tyler, TX757ll
                 (903) 597 -4300 Telephone
                 (903) 597 -4330 Telephonic


                  Attorneys for Respondent
                                       No. l2-15-00206-CV


                                              In the

                        TWELFTH COURT OF APPBALS


                                    In re Wendell Reeder


                                           Affidavit

STATE OF TEXAS                  $

COUNTY OF SMITH                 $

         BEFORE ME, the undersigned notary public, on this day personally appeared J. Bennett

White, who being duly sworn by me on his oath deposed and said:     (l)   he is one of the attorneys

for plaintiff below in the underlying cause (No.2015-184, J. Bennett White, P.C. v. Wendell

Reeder, in the District Court   of Wood County, Texas); (2) he has personal knowledge of the

documents prepared, issued, filed, and/or served in the underlying cause; (3) he has reviewed all

documents submitted in conjunction with the motion to reconsider temporary relief; and (4) each

document tendered in support of the motion to reconsider temporary relief is a true and conect

copy of a document prepared, issued, filed, and/or served in connection with the underlying

cause.

         I also have personal knowledge of a mistake in the hearing transcript provided   as part   of
the mandamus Record. R. 122. The statement of counsel beginning on page 12, line 25 and

continuing to page 13, line 3 is attributed to me. I did not make that statement. Mr. Keith Mayo
made that statement. The transcript should reflect   Mr. Mayo as the speaker who presumed Mr.

Reeder would "ask him" to have the disqualification reviewed.

       I received Keith Mayo's May l,2015letter. JBW-001. My May 4,2015letter to him

was written in response. JBW-003.

       The letter to Keith Mayo dated July 15,2015 was prepared and sent by me. JBW-007.

That letter was provided to Relator's current counsel as an attachment to an email dated July 23,

2015. JBW-005. By emails dated February 4, 2015 and February 5, 2015, all the billing

statements   for 2011,2072, and 2013 that were requested by Relator in reconciling his account

balance were provided. JBW-008,      JB\ry-0I1. Another email exchange showed that the account

between Relator and Respondent had been         fully reconciled by both parties prior to    the

commencement of the collection action below. JB\ry-013, JB\ry-014.

       In the case below, no written discovery has been served on J. Bennett White, P.C. by

Relator and there have not been any attempts to schedule any depositions.




SUBSCRIBED AND SWORN TO BEFO
ceftify which witness my hand and official


                 SUSAN KAYGARDNER                      otary Public in and
                     Notary Public
                                                     State of Texas
                   STATE   OFIEXAS
                  Comm.
05/0L/20L5 FRI 12:58 FAx 9037473436 Mayo Mendolia & VÍce                                                              Øooz/ ooz




                                 MAYO MENDOLTA & VICE' L.L.P.
                                               ATTORNEYS AND COUNSELORS AT LAW

                                                              PLAZA IOWER
                                                              ll0N. col-l,F.QF.
                                                                    sul'rË l0l
                                                          .I'YLÊR,
                                                                     lEXAS 75702
                                                         OFFICE: (903)147'3422
                                                        FACSIMILE: QA3l 7 47'3436
                                                          rvns,.ntt¡rvlô r!:li$t¡.c0t¡ì



 FROM THË DESK OIl:
         J.   KEIîH MAYO
         jkrnt?ìn¡ruvll¡t.conl


                                                              May 1,2015



         Yja  F.a x90-3-s9 7-433.9.
         J. Bennett White, P.C.
         Attorneys & Counselors
         1011 Puritt Place
         Tyler, Texas 75743

                       Re:       J, Bennett llthite, P.C. ys. Wenclell Reeeler, ltrASMA, Inc. (General Counsel)'
                                 Clarksvílle Oìl & Gas, Co, (General Coansel).

         Dear Bennett:

                 I have been contacted by Wendell Reeder ïegading the representation of his companies and
         him i¡dividually. It is rny understanding that you have fîled a collectio¡rs lawsuit against Mr. Reeder
         for outstanding attorney invoices. I have been authorized to accept sewice on behalf of Mr. Reecler
         in that particular mâtter.

                      If Mr. Reede¡ has not    afueady been served, please feel free to recall any service efforts and
         perfect service by sending the Petition to nre. Thank you for your attentiou to this nratter.


                                                                                 Sincercly,




                                                                                 J.   Keith Mayo

          JKMlcnf




          ROYSB     ct'rY, TEXAS                                                                   WILLOW PARK,'TEXAS
               (469) 402.0450                                                                            (8¡?) 546.4r00

                                                                                                        JBW - 001
05/0L/2015 FRr 12¡ 58 FAx 9037473436 Mayo Mendolia & vice                                                      øooL / ooz




                         MAYO MENDOLIA & VICE, L.L.P.
                                   ATTORNÞYS AND COUNSELORS AT LAW
                                                  PLAZÂTOWÊR
                                              I IO N, COLLEGË AVE,
                                                    Su¡rn   l0l
                                                'rYLER, l'r¡xlts 75702
                                            'l'ELEPnoNE: 903 -7 47 -3422
                                            F^cslt'tlLE: 903-? 47 -3436




                                      F'.ACSIMIITp, COVER PAGE
                                  P_RLVIl/pc Ep ANp c_p, N{'I ÐEN"T,IAL
                                           DATE: May 1' 2015

           PLEASE DELIVER THE F'OLLO\ryING MATERIAL AS SOON AS POSSIBLE¡

      TO:      J. Bennett White                     FACSIMILENO.:           903-597-4330

      FROM: Codi Foster, Paralegal

      RE¡      \Thite v. Reeder
                                                   ')
                              TOTAL PAGES:                    Including Cover Page
                                                  ^
              IF YOU DO NOT RECEIVE ALL PAGES, OR IF ANY ARE NOT LEGIBLE,
                             PLEASE CALL US IMMDDIATELV.

      MESSAGE:




      THD INFORMATION CONTAINED IN THIS FACSIMILE MESSAGE IS ATTORNEY PRIVILECED AND
      CONFIDDNTIAL INFORMATION INTENDEÐ ONLY FOR THE USE OF THE INDIVIDUAL OR ENTITY
      NAMED ABOVE. IF THE READER OF THIS MESSAGE TS NOT THE INTENDED RECIPIENT, OR THE
      EMPLOYEE OR AGENT RBSPONSIBLE TO DDLIVER IT TO THE INTENDED RECIPIENT, YOU ARE
      HEREBY NOTIFIED THAT ANY DISSEMTNATION, DISTRIBUTION OR COPYING OF THIS
      COMMUNICATION IS STRICTLY PROHIBITED. TF YOU HAVE RECEIVED THIS COMMUNICATION
      IN ERROR, PLEASE IMMEDIATELY NOTIFY US BY TELEPHONE AND RETURN THE ORIGINAL
      MESSAGE TO US AT THE ABOVE ADDRESS VIA THE U.S. POSTAL SERVICB. THANK YOU.




      ROYCE   CITy, TEXA,S                                                            WILLO\Y PARK,TEXAS
        (469) 402-0450                                                                     (8 r 7) 22ó.r 953


                                                                                             JBW - 002
                                             ATTORNEYS & COUNSELORS                     POST OFFICE BOX 6250
J. BENNETT WHITE                                                                       TYLER, TEXAS 75711-6250
jbw@jbwlawfirm.com                               1011 PRUITT PLACE                             ________

LAURA S. SEVERT                                 TYLER, TEXAS 75703                        TWYLA FIELDS, CP
 lsevert@jbwlawfirm.com                                                                 CERTIFIED PARALEGAL
                                                   (903) 597-4300                        tfields@jbwlawfirm.com

                                                 FAX (903) 597-4330



                                                   May 4, 2015

      via fax 903-747-3436

      Mr. J. Keith Mayo
      Mayo, Mendolia & Vice, L.L.P.
      110 N. College, Suite 101
      Tyler, TX 75702


                 RE:      Cause No. 2015-184
                          J. Bennett White, P.C. v. Wendell Reeder

      Dear Keith,

             I am in receipt of your letter dated May 1, 2015 concerning your willingness to represent
      Wendell Reeder. Please be informed that if you file an answer or enter any appearance on Mr.
      Reeder’s behalf, I will move to have your firm disqualified as his attorneys. My insistence on
      your disqualification will be due to your recent employment of Jennifer Smith.

              As you know, Jennifer is a former employee of this firm. With this being a lawsuit for
      collection of the fees owed, she has confidences of both this firm and of our “client.” I submit
      that her employment subjects her to competing loyalties in honoring the client confidences
      gained while working here against her current obligation of loyalty to your firm and clients. I
      submit that for Jennifer to honor our confidences would impair your representation of your
      client.

              More importantly, as an employee of the plaintiff, Jennifer has first-hand knowledge of
      the correctness of our claim against Mr. Reeder. In fact, a meaningful portion of the fees owed
      are for services provided by her. Based on her personal knowledge of the validity of our claim
      and the potential that she could be called as a witness, our client’s interest would be prejudiced
      by her knowledge that to provide truthful testimony would be detrimental to your firm and your
      client. Accepting representation that would compromise the testimony of a fact witness creates
      an impermissible conflict of interest. Therefore, if you attempt to represent Mr. Reeder, you are
      hereby advised that your representation of him will be opposed.




                                                                                               JBW - 003
Page 2




         Sincerely,



         J. BENNETT WHITE
JBW




                            JBW - 004
                                                                                                          8t19t2015


From: JBW
To: Jack Walker 
Sent: 712312015 6:13PM
Subject:    RE: White v. Reeder - MSJ hearing

Jack,

Here's the letter I sent to Keith over a week ago asking that he inform whomever was taking his place that I
would not agree to any continuance of ihe hearing. Also, I am already scheduled for a hearing in Austin on
July 29th and Laura is scheduled for oral argument before the Texarkana court of appeals. I will email Joy
to let her know of my objection to that hearing date. lf your need for a continuance is simply to take my
deposition, I am available Sunday afternoon (July 26th), Monday afternoon (July 27th) - subject to jury duty
Monday morníng, Thursday (July 30th), Friday (July 31st), Saturday (August 1st), or Sunday (August 2nd).
I'll also agree to extending your response date to August 5th -- if that will help.




J. Bennett White
J. Bennett White, P.C.
903.597.4300
903.597.4330 Fax
www.jbwlawfirm.com


--   Original Message--
To: "J bw@jbwlawfìrm. com"' 
Cc: Shelley Poole 
From : Jack Wal ker 
Sent: 7 12312015 11:374M
Subject: White v. Reeder - MSJ hearing

>> Bennett,

>> I am filing an appearance in this case today. Would you be agreeable to a
>> continuance of the MSJ hearing?

>> Jack

>> John F. (Jack) Walker, lll
>> Board Certified-Personal lnjury Trial Law
>> Texas Board of Legal Specialization

>> [ogo]


>> 121 N. Spring Avenue
>> The Arcadia Theater
>> Tyleç Texas 75702
>> Direct (903) 526-1600
>> Fax (903) 595-0796


                                                         Page   1




                                                                                              JBW - 005
                                                                                                              8119t2015

>> jwalker@martinwalkerlaw.com




>> Confidential Notice: This emaíÍänd,any:atiaiiimènts are confidential.and may be
>> protected by legäl privilege. lfVöq,äie;oi ttie iñtþnded recipient,'be aware thãt any
>> disclosure, copying, dist¡:ibution, oi usèi pffhis e-mail, or any attachment, is prohibited.
>> ln such case, you should destroy this niessâge and kindly notiñy the sender by e-mail.
>> Please advise irnmediately if you,'oi'your employèr, do not consent to internet e-mail
>> for messages of this kind.




                                                            Page 2



                                                                                                  JBW - 006
                                                    J. BnNNnrr ïVurrn, P.C.
J. BENNETT WHITE                                        ATTORNEYS & COUNSELORS                    POST OFFICE BOX 6250
    jbw@jbwleøirm.com                                                                            TYLER, TÉXAS 7571 1.6250
                                                               1011 PRUITT PLACE
VIRGIL J. JORDAN        t
    jjordang¡owtawlirm. øm                                     TYLER. TEXAS 75703                   T\A/YLA FIELDS. CP
                                                                                                  CERTIFIED PARALEGAL
LAURA S. SEVERT                                                  (903) 597-4300                     meld@lbMawlirm.@m
    lseverl@¡bwlawlim.com

t   Adm¡ttsd to PÊclice ¡n Texas & lowa                        FAX (903) s97-4330




                                                                 July 15,2015

          via fox 903-747-3436


          Mr. J. Keith Mayo
          Mayo, Mendolia & Vice, L.L.P.
          110 N. College, Suite l0l
          Tyler, TX757A2

                        RE:        Cause No.20I5-184
                                   J. Bennett Wltìte. P.C. v. llendell Reeder

          Dear Keith,

                                                           I
                 In reviewing my calendar, noticed that the hearing on my Motion for Summary
          Judgrnent is scheduled for August lOth. I wanted to get this letter to you well in advance of that
          deadline so as not to catch you or Mr. Reeder by surprise.

                   Considering the Court ruled on June 23'd that (absent resolution) you and your firm have
           until July 23'd fo withdraw from this matter as attorneys, and considering the fact the summary
          judgrnent hearing has also been scheduled since June 23rd, I feel that Mr. Reeder has been given
           ample time to retain new counsel and to respond to the summary judgment motion in a timely
           manner. Therefore, please be sure Mr. Reeder's new attorney is aware that I am not going to
           agree to any requests for extension of the summary judgment response date or continuances of
          the hearing.

                This letter is being sent so that you, Mr. Reeder, and Mr. Reeder's new counsel are all
          aware of my unwillingness to grant any extensions while there is still an adequate time and
          ample oppor-tunity for a response to our summary judgment motion to be made in a timely
          manner.

                        Thank you for your attention in this regard. Please call if you have any questions.




                                                                          .   BENNETT WHITE

          JBW:sg




                                                                                                      JBW - 007
                                                                                                      8119t2015


From:      Hightail
To:        tfields@bwlawfirm.com
Sent:      210412015 3:09PM
Subject:   File Delivered: 2012 lnvoices




To: barbara.cogc@yahoo.com

Subject 2012 lnvoices

 Message: Barbara,
Please follow this link to download lhe 2012 invoice Wendell was needing. Please call me if you have any
problems with the download.

Thanks,
Susan Gardner
LegalAssistant
903-597-4300



File: 01-20-12.pdt

Size: 29.61 KB



File:02-20-12.pdf

Size: 28.99 KB



File: 03-20-12.pdf

Size:28.41 KB



File:04-20-12.pdf

Size:23.5 KB



File: 05-20-12.pdf

Size: 26.02 KB



                                                       Page   1




                                                                                            JBW - 008
                                                                                                 8119t2015




File: 06-20-12.pdt

Size:24.42K8



File: 07-20-12.pdt

Size: 28.5 KB



File: 08-20-12.pdt

Size:26.22K8



File: 09-20-12.pdf

Size:28.07 KB



File: 10-20- 12.pdÍ

Size:26.59 KB



File: 11-20-12.pdf

Size: 24.3 KB
                                   . -:'

                    ',.
File:12-20-12.pidf :/ , '
                                           -..,

Size:23.62 KB



Expires: Content will be available for download until February 18,201513:09 PST



Here's the link to this fite: https://www.hightail.com/downioad/UlRRZHlpSWUSRmJMbjhUQw

Terms of Service: http://www.hightail.com/terms-of-service Privacy Policy   :


                                                       Page 2




                                                                                         JBW - 009
                                                                                                        8119t2015

http://www.hightail.com/aboutus/legal/privacy   DMCA Policy: http://www.hightail.com/dmca




                                                         Page   3




                                                                                            JBW - 010
                                                                                                             8119t2015


From: Hightailcdelivery@yousendit.com>
To:     tfields@bwlawfirm.com
Sent 210512015 10:214M
SubjecÍ File Delivered: Reeder lnvoices - 20'|.1 and 2Q13


To: barbara. cogc@yahoo. com

Subject: Reeder lnvoices -2l11and 2013

Message: Barbara,

Please follow this link to download the additional invoices Wendell called about this morning. Please call
me if you have any problems with downloading.

Susan Gardner
LegalAssistant
903-597-4300



File: december - 2011.pdf

Size: 25.28 KB



File: november - 2011.pdf

Size: 29.94 KB



File: february - 2013.pdf

Size:26.92 KB



File: march - 2013.pdf

Size:25.11 KB



Expires: Content will be available for download until February 19,2015 08:21 PST




                                                            Page   1




                                                                                               JBW - 011
                                                                                                       8t19t2015

Here's the link to this file: https://rrvwwhightail.com/download/UlRRZHlvYXkl Ujd2WnNUQw

 Terms of Service: http//www.hightail.con/terms-of-service Privacy Policy:
http://wwwhightail.com/aboutus/legal/privacy DMCA Policy: http://www.hightail.com/dmca




                                                     Page   2




                                                                                           JBW - 012
                                                                                                           8/19/2015


From:      JBW
To:        barbara.cogc@yahoo.com
Sent:      3/26/2015 4:14AM
Subject:   Updated Balance Calculations

Barbara,

I have attached a corrected version of the spreadsheet I faxed on Tuesday. I corrected the duplication you
noticed and added some other corrections.

On the Adversary Proceeding, I somehow missed all the activity between July 2011 and August, 2012.
Attached are lists of the invoices and payments that were initially not included.

I also went ahead and added the recent payments.

On the Total page, I broke down the payments by source according to our records. We are in complete
agreement as to the payments made by Smith & Coffman ($21,911.79). I don't know where you included
the payments made by W. R. Diversified and I don't know if you included the payments made by Gaither or
the expense advance payments that we have been holding in our trust account.

In any event, we account for total payments of $735,627.13 which pays all account balances except for a
handful of Wendell's personal accounts. This reconciles to a final balance of $211,146.85, which is within
$25 of the balance on our current aging ($211,122.54), after crediting the recent payments ($46,274.20).

Although our breakdown is a little different, it seems to me that we are pretty much in line with each other
on the total payment amounts. Please let me know if you have any questions or have identified any other
discrepancies.



J. Bennett White
J. Bennett White, P.C.
903.597.4300
903.597.4330 Fax
www.jbwlawfirm.com




                                                         Page 1

                                                                                                  JBW - 013
                                                                                              Page 1 of 1



Got your email. Yes, we are in agreement on Smith & Coffman. We are still going through COGC and
payments made by Wendell and WR Diversified. Will mesh those with this revised info you sent and get
back with you.

Barbara


From: J. Bennett White ;
To: ;
Subject: Updated Balance Calculations
Sent: Thu, Mar 26, 2015 9:35:19 AM

Barbara,

I have attached a corrected version of the spreadsheet I faxed on Tuesday. I corrected the duplication
you noticed and added some other corrections.

On the Adversary Proceeding, I somehow missed all the activity between July 2011 and August, 2012.
Attached are lists of the invoices and payments that were initially not included.

I also went ahead and added the recent payments.

On the Total page, I broke down the payments by source according to our records. We are in complete
agreement as to the payments made by Smith & Coffman ($21,911.79). I don't know where you
included the payments made by W. R. Diversified and I don't know if you included the payments made
by Gaither or the expense advance payments that we have been holding in our trust account.

In any event, we account for total payments of $735,627.13 which pays all account balances except for a
handful of Wendell's personal accounts. This reconciles to a final balance of $211,146.85, which is
within $25 of the balance on our current aging ($211,122.54), after crediting the recent payments
($46,274.20).

Although our breakdown is a little different, it seems to me that we are pretty much in line with each
other on the total payment amounts. Please let me know if you have any questions or have identified
any other discrepancies.



J. Bennett White
J. Bennett White, P.C.
903.597.4300
903.597.4330 Fax
www.jbwlawfirm.com




                                                                                           JBW - 014

about:blank                                                                                    8/19/2015